SPEER, J.
This suit is a proceeding by Wm. Little brought in the district court of Pecos, county seeking to recover a thirteen-sixteenth interest in a certain oil and gas permit from the state of Texas on a certain 280-acre tract of land in the bed of Pecos ■river held by defendants or some of them. The right was claimed by an oral contract with the permitees, and the trial court sustained a general demurrer because of the statute of frauds. The Court of Civil Appeals affirmed this judgment. 12 S.W.(2d) 648.
The Statute of Conveyances (article 1288, Rev. St. 1925) provides:
“No estate of inheritance or freehold, or for a term of more than one year, in lands and tenements, shall be conveyed from one to another, unless the conveyance be declared by an instrument in writing, subscribed and delivered by the party disposing of the same, or by his agent thereunto authorized by writing.”
The Statute of Frauds (article 3995, Rev. St. 1925) forbids any action to be brought in any court “upon any contract for the sale of real estate or the lease thereof for a longer term than one year.” That the permit authorized by law to be issued for the exploration and production of oil and gas upon the public lands in this state is a sale of lands is thoroughly settled in Theisen v. Robison (Tex. Sup.) 8 S.W.(2d) 646, after a thorough consideration of the statute and a full review of the decisions by our Supreme Court. The Court of Civil Appeals correctly interpreted that decision, and we accordingly recommend that its judgment be affirmed.
CURETON, C. J. Judgment of the Court of Civil Appeals affirmed.